RECOMMENDED FOR PUBLICATION
                                 Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                        File Name: 22a0054p.06

                    UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT



 SHERI TROZZI,                                                ┐
                                    Plaintiff-Appellant,      │
                                                              │
                                                               >        No. 21-3685
        v.                                                    │
                                                              │
                                                              │
 LAKE COUNTY, OHIO; DANIEL DUNLAP, DIANE SNOW,                │
 RYAN STAKICH, and SCOTT CAPRON, in their                     │
 individual and official capacities,                          │
                                   Defendants-Appellees.      │
                                                              ┘

  Appeal from the United States District Court for the Northern District of Ohio at Cleveland.
                   No. 1:20-cv-00684—J. Philip Calabrese, District Judge.

                               Decided and Filed: March 29, 2022

             Before: BATCHELDER, NALBANDIAN, and READLER, Circuit Judges.

                                       _________________

                                             COUNSEL

ON BRIEF: Lewis A. Zipkin, Kevin M. Gross, ZIPKIN WHITING CO. LPA, Beachwood,
Ohio, for Appellant. Frank H. Scialdone, Kathleen M. Minahan, MAZANEC, RASKIN AND
RYDER CO., L.P.A., Cleveland, Ohio, for Appellees.
                                       _________________

                                              OPINION
                                       _________________

       CHAD A. READLER, Circuit Judge. While being held in a county detention center,
Sheri Trozzi complained of abdominal pain to two correction officers and a jailhouse nurse.
Those officials responded to Trozzi’s complaints but stopped short of calling 911. The next day,
a jail doctor examined Trozzi and sent her to a hospital, where she ultimately underwent surgery.
 No. 21-3685                       Trozzi v. Lake County, et al.                              Page 2


       Invoking 42 U.S.C. § 1983, Trozzi sued the two officers and the nurse. According to
Trozzi, the three were deliberately indifferent to her serious medical needs, in violation of the
Fourteenth Amendment, due to their failure to call for emergency help after her initial
complaints. The district court granted summary judgment to defendants. Examining Trozzi’s
claims under the modified deliberate indifference standard announced in Brawner v. Scott
County, we affirm.

                                                  I.

       Following her arrest for suspected shoplifting, drug possession, and several traffic
violations, Sheri Trozzi was detained at the Lake County Adult Detention Center. Five days
after her arrival, Trozzi sought help with gastrointestinal health issues related to an earlier gastric
bypass surgery. Those difficulties had caused doctors to place Trozzi on a specialized diet and
prescribe her antacids to prevent ulcers. While in jail, Trozzi submitted two written requests:
one for help filling her prescription drugs for her mental health, and another for an adjustment in
her diet to promote healthy eating. Trozzi later disclosed to a mental health consultant that she
was having “issues with an ulcer.” The next day, Trozzi again asked for an adjustment to her
diet and “to be put back on [her] stomach medicine” to “prevent[] ulcers,” which, she noted,
were “already beginning to develop.” As a result of these requests, Diane Snow, the jail nurse,
scheduled Trozzi to meet with a doctor.

       In the wee hours of the morning of the day before her appointment, Trozzi began
experiencing abdominal pain, prompting her to call from her cell for help. Corrections Officer
Ryan Stakich responded, finding Trozzi doubled over in pain. Stakich notified his supervisor,
Scott Capron, of Trozzi’s condition. When Capron arrived, he instructed that Trozzi be taken to
a medical holding cell for observation. Stakich retrieved a wheelchair to transport Trozzi while
Capron took Trozzi’s vital signs.       Trozzi was administered an over-the-counter antacid to
alleviate her stomach pain before being transported to the holding cell. With Trozzi’s vital signs
showing a normal heart rate, blood pressure, and blood oxygen saturation, Capron called Snow at
home to apprise her of the situation. Snow advised Capron to continue monitoring Trozzi every
30 minutes until the next morning’s sick call. According to Trozzi, after Stakich and Capron
left, she became covered in her own urine, feces, and bloody vomit as she waited in her cell.
 No. 21-3685                      Trozzi v. Lake County, et al.                            Page 3


       Several hours later, Snow visited Trozzi during a scheduled sick call. The parties diverge
on what exactly transpired next. Trozzi, describing herself as “hysterical” and covered in human
waste, maintains that Snow launched into a profanity ridden rant, telling her to shut up, sit down,
and wait until the end of Snow’s shift for any aid. When Snow returned a few hours later, adds
Trozzi, she told Trozzi she was not calling 911, leaving Trozzi to wait for the next nurse to
attend to her. Snow denies that she used any such language and that she did not assess Trozzi.
Instead, Snow claims she took Trozzi’s vital signs and found Trozzi to be stable, an indication
that she was not suffering from serious pain. Given Trozzi’s scheduled doctor visit the following
morning, Snow opted to continue with Trozzi’s monitoring in the medical holding cell and to
continue providing her with over-the-counter antacids.

       At a scheduled appointment the next day, the jail doctor, upon examining Trozzi, decided
to send her to the hospital. There, Trozzi underwent surgery for a perforated ulcer.

       Trozzi sued Stakich, Capron, and Snow under 42 U.S.C. § 1983, alleging that the three
officials were deliberately indifferent by failing to attend to her serious medical needs, in
violation of the Fourteenth Amendment. Trozzi also brought a Monell claim against Lake
County and its then-Sheriff Daniel Dunlap, asserting that the county had a policy, practice, or
custom that resulted in the alleged deliberate indifference by Stakich, Capron, and Snow.
Defendants moved for summary judgment on the basis of qualified immunity. The district court
concluded that Trozzi lacked evidence to show that any defendant violated her constitutional
rights. And it found the Monell claim equally lacking due to the absence of an underlying
constitutional violation. Trozzi’s timely appeal followed.

                                                II.

       On appeal, Trozzi challenges only the district court’s grant of summary judgment with
respect to Stakich, Capron, and Snow, apparently accepting the dismissal of her Monell claim.
See Hardrick v. City of Detroit, 876 F.3d 238, 244 (6th Cir. 2017) (holding that Monell claims
ordinarily will not be addressed on appeal where the appellant fails to raise the issue in their
opening brief). We review the district court’s grant of summary judgment to Stakich, Capron,
and Snow de novo, construing the evidence and drawing reasonable inferences in Trozzi’s favor.
 No. 21-3685                       Trozzi v. Lake County, et al.                             Page 4


Burwell v. City of Lansing, 7 F.4th 456, 462 (6th Cir. 2021). Summary judgment is appropriate
when there is no genuine dispute of a material fact. Fed. R. Civ. P. 56(a). That occurs when no
reasonable jury could find for the nonmoving party based on the evidence. Peffer v. Stephens,
880 F.3d 256, 262 (6th Cir. 2018).

                                                 A.

       Before addressing Trozzi’s claims, we begin with a review of our evolving law governing
deliberate indifference claims.      Starting from first principles, the Constitution “generally
confer[s] no affirmative right to government aid, even where such aid may be necessary to secure
life, liberty or property interests.” DeShaney v. Winnebago Cnty. Dep’t of Soc. Servs., 489 U.S.
189, 196 (1989). But “in certain limited circumstances the Constitution imposes upon the State
affirmative duties of care and protection with respect to particular individuals.” Id. at 198.

       One such instance concerns incarcerated individuals. Id. A prisoner’s liberty deprivation
renders him unable to “care for himself,” thereby “just[ifying]” an affirmative duty of care for
that prisoner. Estelle v. Gamble, 429 U.S. 97, 103–04 (1976) (citation omitted). The Supreme
Court unearthed this right from the Eighth Amendment’s prohibition on cruel and unusual
punishment. And it determined if the right was violated by employing as a measuring stick the
“evolving standards of decency that mark the progress of a maturing society,” see Trop v. Dulles,
356 U.S. 86, 101 (1958) (plurality opinion), a constitutional barometer that today is largely
repudiated, see Bucklew v. Precythe, 139 S. Ct. 1112, 1123 (2019) (recognizing that “cruel and
unusual” should be interpreted “as a reader at the time of the Eighth Amendment’s adoption
would have understood those words”); see also Glossip v. Gross, 576 U.S. 863, 899 (2015)
(Scalia, J., concurring) (recognizing that Trop “has caused more mischief to our jurisprudence, to
our federal system, and to our society than any other [case] that comes to mind” by “replac[ing]
the judgments of the People with [the judiciary’s] own standards of decency”). Before Estelle,
these “evolving standards” had been understood to bar a state from imposing an “excessive”
criminal sentence that offends “the dignity of man.” Gregg v. Georgia, 428 U.S. 153, 173
(1976) (plurality opinion) (quoting Trop, 356 U.S. at 100). Estelle extended that right to prohibit
the state from failing to act, such that inaction results in the “unnecessary and wanton infliction
of pain,” 429 U.S. at 104 (citation omitted), or is otherwise “repugnant to the conscience of
 No. 21-3685                       Trozzi v. Lake County, et al.                           Page 5


mankind,” id. at 106 (quotation marks omitted). Under that standard, negligent medical care
does not amount to a constitutional violation. Id.

         Perhaps trying to stabilize Estelle’s flimsy foundation, Farmer v. Brennan adopted a two-
part test for when a prison official has an affirmative duty to protect a prisoner. 511 U.S. 825,
834 (1994). First, the underlying deprivation suffered by the prisoner, measured objectively,
must be sufficiently serious. Id. Second, the prison official’s omission must be the product of a
sufficiently culpable state of mind: deliberate indifference. Id. Aligning deliberate indifference
with the standard for criminal recklessness, Farmer held that a prison official cannot be found
liable unless the official subjectively “knows of and disregards an excessive risk to inmate health
or safety.” Id. at 837. In so doing, Farmer rejected an objective test for deliberate indifference
in line with civil recklessness, which the opinion defined as an individual’s failing to act in the
face of an “unjustifiably high risk of harm” that is either subjectively known to the individual or
is “so obvious that it should be known.” Id. at 836–37.

                                                 B.

         For many years, Farmer’s two-prong test governed claims of inadequate medical care
brought by pretrial detainees as well as convicted prisoners in this Circuit. Burwell, 7 F.4th at
462–63. But we recently shifted course in Brawner v. Scott County, 14 F.4th 585 (6th Cir.
2021).    There, we considered a pretrial detainee’s argument that Kingsley v. Hendrickson,
576 U.S. 389 (2015), “eliminat[ed] the subjective element of a pretrial detainee’s deliberate-
indifference claim.”    Brawner, 14 F.4th at 591.      Kingsley itself was a case about pretrial
detainees’ excessive force claims. See 576 U.S. at 396 (refusing to decide whether its holding
would apply in a case that does not involve an officer’s intentional use of force). To determine if
the force used was “excessive,” the Supreme Court explained, courts should employ an
objective-only test. Id. at 392. At the same time, the act of force itself must be purposeful or
knowing or perhaps even criminally reckless. Id. at 396.

         Our Circuit’s application of the Farmer test has hardly been a model of consistency.
Brawner v. Scott County, 18 F.4th 551 (6th Cir. 2021) (Readler, J., dissenting from denial of
rehearing en banc) (discussing our Circuit’s inconsistent approach to deliberate indifference
 No. 21-3685                      Trozzi v. Lake County, et al.                            Page 6


medical need claims). Against this backdrop, Brawner took on the unenviable task of trying to
understand whether (and if so, how) Kingsley changed things, an issue that has divided our sister
courts. Compare Darnell v. Pineiro, 849 F.3d 17, 34–35 (2d Cir. 2017) (holding that Kingsley
altered the deliberate indifference standard); Gordon v. County of Orange, 888 F.3d 1118, 1120,
1122–25 (9th Cir. 2018) (same); Miranda v. County of Lake, 900 F.3d 335, 352 (7th Cir. 2018)
(same), with Cope v. Cogdill, 3 F.4th 198, 207 & n.7 (5th Cir. 2021) (rejecting that Kingsley
changed the standard); Whitney v. City of St. Louis, 887 F.3d 857, 860 n.4 (8th Cir. 2018) (same);
Strain v. Regalado, 977 F.3d 984, 991 (10th Cir. 2020) (same). Ultimately, Brawner opted to
apply Kingsley’s reasoning to claims alleging inadequate medical care. But we stopped short of
fully eliminating the subjective inquiry, as the plaintiff there pressed us to do. Brawner, 14 F.4th
at 591 (“Brawner argues . . . [Kingsley] eliminates the subjective element of a pretrial detainee’s
deliberate indifference claim”). Instead, Brawner explained, “Kingsley requires modification of
the subjective prong of the deliberate-indifference test for pretrial detainees.”       Id. at 596
(emphasis added). Going forward, we are bound by Brawner’s views on this front. Greene v.
Crawford County, 22 F.4th 593, 607 (6th Cir. 2022).

       So how did Brawner modify the subjective prong? The answers seem to lie in two
places: a paragraph at page 596 of the opinion and a single sentence on the following page. See
Hyman v. Lewis, --- F.4th ---, No. 21-2607, 2022 WL 682543, at *2 (6th Cir. Mar. 8, 2022)
(distilling Brawner’s key “principles” from pages 596 and 597 of the opinion). In a paragraph
aiming to answer what is “required to establish deliberate indifference in this context,” Brawner
contains several guiding principles. 14 F.4th at 596. The paragraph first defines “deliberate
indifference” in the negative, stating that “[m]ere negligence is insufficient.” Id. Next, quoting
the objective civil recklessness test that Farmer rejected, Brawner observes that prison officials
can be deliberately indifferent if they have “acted” “recklessly ‘in the face of an unjustifiably
high risk of harm that is . . . so obvious that it should be known.’” Id. (quoting Farmer, 511 U.S.
at 836). But the relevance of this latter sentence, with its focus on affirmative acts by prison
officials, is not entirely clear. After all, deliberate indifference claims and Brawner itself all
concern acts a prison official does not take. Then consider the paragraph’s final sentence.
It indicates that a detainee “must prove” “less than subjective intent—something akin to reckless
disregard.” Id. (quoting Castro v. County of Los Angeles, 833 F.3d 1060, 1071 (9th Cir. 2016)
 No. 21-3685                       Trozzi v. Lake County, et al.                            Page 7


(en banc)).    The sentence, however, does not explain what the reckless-disregard standard
entails. Nor does it attempt to clarify, as alluded to in the preceding sentence, whether the new
reckless-disregard standard extends beyond affirmative acts. And the sentence’s disavowal of
“subjective intent” on its face does not depart from the Farmer standard. See 511 U.S. at 835
(holding that deliberate indifference can be “satisfied by something less than acts or omissions
for the very purpose of causing harm”). So both before and after Brawner, “subjective intent” is
not the sole consideration of the deliberate indifference test. And any broader departure from all
inquiries into the defendant’s personal knowledge is somewhat hard to square with the opinion’s
simultaneous declaration that it was only modifying the subjective inquiry. 14 F.4th at 596. In
all, this paragraph does not articulate a test for Brawner’s modified deliberate indifference
standard.

       That standard is found later in the opinion.        On page 597, Brawner addresses the
plaintiff’s specific claims. And in so doing, the opinion articulates the modified subjective
standard in a sentence only a lawyer could love: the jail official must either act intentionally or
“recklessly fail[] to act reasonably to mitigate the risk the serious medical need posed . . . even
though a reasonable official . . . would have known that the serious medical need posed an
excessive risk . . . .” Id. at 597. In the absence of any further explanation on how Brawner
modified the Farmer test, our focus, it seems, should be on this sentence.

       At the risk of “treat[ing] a judicial opinion as if it were a statute,” All-Tech Telecom, Inc.
v. Amway Corp., 174 F.3d 862, 866 (7th Cir. 1999) (Posner, J.), we start with what is obvious
about the sentence at hand: the legally requisite state of mind is recklessness. There is no
instruction as to whether civil or criminal recklessness is at play, but the opinion does state that
the recklessness must concern a failure to act with respect to mitigating certain medical risks.
The standard also introduces an objective inquiry through the rubric of a “reasonable official.”
Brawner, 14 F.4th at 597. The “reasonable official” standard, however, does not directly modify
the conduct of failing to act; instead, it is separately introduced as a measure of the nature of the
underlying medical need. Id. All said, Brawner’s modification could fairly be read to suggest
one of two things: either (1) subjective considerations should be entirely ignored; or (2) the jail
official’s actual knowledge remains relevant, both as to his mindset with respect to his decision
 No. 21-3685                      Trozzi v. Lake County, et al.                            Page 8


making and as to whether a reasonable official, armed with that knowledge, would have known
of a risk to the detainee.

        Which is it? In this setting, we ordinarily might turn to sister circuits whom we joined in
holding that Kingsley altered the Farmer test for pretrial detainees. But they are all over the map
on this front. Some are even split within their own circuits on the relevance of the jail official’s
subjective mindset post-Kingsley. Compare Gordon, 888 F.3d at 1125 (applying an objective-
unreasonableness test toward an inadequate medical care claim), and Charles v. Orange County,
925 F.3d 73, 87 (2d Cir. 2019) (holding that a plaintiff can prevail by showing that prison
officials “should have known that failing to provide the omitted medical treatment would pose a
substantial risk to the detainee’s health”), with Fraihat v. U.S. Immigr. & Customs Enf’t, 16 F.4th
613, 636–37 (9th Cir. 2021) (observing that an “inadvertent failure to provide adequate medical
care” does not satisfy the “reckless disregard” standard (citation omitted)); Darby v. Greenman,
14 F.4th 124, 129 (2d Cir. 2021) (concluding that “mere medical malpractice is not tantamount
to deliberate indifference” absent a showing of “conscious disregard of a substantial risk of
serious harm”) (emphasis added) (citation omitted); Pittman ex rel. Hamilton v. County of
Madison, 970 F.3d 823, 827–28 (7th Cir. 2020) (Barrett, J.) (concluding that, post-Kingsley, an
inquiry into the objective reasonableness of a prison official’s action is a separate inquiry from
whether the defendant acted “purposefully, knowingly, or . . . recklessly,” the latter of which is
shown when a prison official “‘strongly suspect[s]’ that [her] actions would lead to harmful
results”); McCann v. Ogle County, 909 F.3d 881, 886–87 (7th Cir. 2018) (considering whether a
defendant “foresaw or ignored the potential consequences of her actions” when deciding whether
a defendant acted purposefully, knowingly, or recklessly). These dueling decisions shed little
light on how we should proceed post-Brawner.

        That leaves us to rely on any hints we can gather from Brawner, our post-Brawner
decisions, and background principles. Doing so leads to an approach that takes account of a jail
official’s actual knowledge. Ignoring as much cannot be reconciled with Brawner’s assertion
that it was merely modifying Farmer’s subjective prong for pretrial detainee claims. 14 F.4th at
593, 596. After all, if Brawner had adopted an unvarnished, objective-only inquiry, it would not
have listed a two-part test, where part one is whether the detainee had an “objectively serious
 No. 21-3685                       Trozzi v. Lake County, et al.                            Page 9


medical need” requiring medical attention. Id. at 597; Greene, 22 F.4th at 607. Understandably
then, our post-Brawner precedent continues to consider the jail official’s personal knowledge
when applying the deliberate indifference prong. See, e.g., Greene, 22 F.4th at 613 (considering
the jail official’s “training” and “knowledge of [the detainee’s] condition”); Britt ex rel. Britt v.
Hamilton County, No. 21-3424, 2022 WL 405847, at *5 (6th Cir. Feb. 10, 2022) (examining
what the prison official knew about a detainee’s treatment plan); cf. Westmoreland v. Butler
County, --- F.4th ---, No. 21-5168, 2022 WL 872729, at *5 (6th Cir. Mar. 24, 2022) (holding that
for failure-to-protect claims a “defendant officer must act intentionally in a manner that puts the
plaintiff at substantial risk of harm, without taking reasonable steps to abate that risk, and by
failing to do so actually cause the plaintiff’s injuries”) (emphasis added).        (To be fair, in
Westmoreland, we at times described Brawner as requiring “only an objective showing” that a
“defendant acted . . . or failed to act.” Westmoreland, 2022 WL 872729, at *5; see also id. at *6
(describing the inquiry as “solely an objective consideration”); but see id. at *3–4 (addressing
plaintiff’s argument that Kingsley “eliminates” the subjective element and repeating Brawner’s
holding that Kingsley only “modified” the standard). But the opinion’s express holding imposes
an intentionality requirement, which makes sense given Brawner and our post-Brawner case law
that expressly avoids “eliminating” all but an objective inquiry and Kingsley’s express
preservation of a subjective component, as will be discussed below.)

       Perhaps most importantly, a stand-alone reasonable-prison-official standard that wholly
ignored the defendant’s specific knowledge would be “tantamount to determining whether that
official was negligent.” Brawner, 14 F.4th at 609 (Readler, J., concurring in part and dissenting
in part); see also Westmoreland, slip op. at 17–18 (Bush, J., dissenting) (explaining that
interpreting Brawner as requiring an objective-only test is no different “from a mere negligence
standard”); Comstock v. McCrary, 273 F.3d 693, 703 (6th Cir. 2001) (recognizing that Farmer’s
subjective standard “is meant to prevent the constitutionalization of medical malpractice
claims”). Yet both Brawner and Kingsley squarely rejected such a standard. See 14 F.4th at 596;
Kingsley, 576 U.S. at 396. In fact, Kingsley recognized that the defendant’s state of mind
remains relevant with regard to the defendant’s conduct, in contrast to the results of his conduct,
which are judged under an objective-reasonableness test. 576 U.S. at 395–96. By analogy, a
defendant who does not act when faced with objective evidence that a detainee has a serious
 No. 21-3685                       Trozzi v. Lake County, et al.                           Page 10


medical need must “possess a purposeful, a knowing, or possibly a [criminally] reckless state of
mind” to be considered deliberately indifferent to the detainee’s medical need. Id. at 396.
Equally true, protecting pretrial detainees from all objectively serious medical risks that might
arise in a jail finds no basis in the original understanding of the Fourteenth Amendment. Cf.
Kingsley, 576 U.S. at 407 (Scalia, J., dissenting) (concluding that a pretrial detainee’s right
against the application of objectively unreasonable uses of force is not “deeply rooted in this
Nation’s history and tradition, and implicit in the concept of ordered liberty” to warrant
protection under the Due Process Clause’s substantive component (citation omitted)); see also
Obergefell v. Hodges, 576 U.S. 644, 726 (2015) (Thomas, J., dissenting) (“In the American legal
tradition, liberty has long been understood as individual freedom from governmental action, not
as a right to a particular governmental entitlement.”). For these reasons, the post-Brawner
deliberate indifference inquiry still requires consideration of an official’s actual knowledge of the
relevant circumstances.

                                                 C.

       Closing one door, however, opens another: when evaluating deliberate indifference,
when and how should we consider what the jail official knew? Brawner partially answers that
question; it disavowed our prior focus on whether the jail official actually knew that the pretrial
detainee faced a risk of harm from a serious medical need. See Rhinehart v. Scutt, 894 F.3d 721,
738 (6th Cir. 2018).      Modifying the standard, Brawner added an objective consideration.
Borrowing from Kingsley, Brawner explained that a detainee raising a Fourteenth Amendment
medical deprivation claim must show that a reasonable officer at the scene—not one “with the
20/20 vision of hindsight”—would have known the detainee’s medical needs posed an excessive
risk. Kingsley, 576 U.S. at 397. But otherwise, Brawner stopped short of fully articulating the
deliberate-indifference inquiry. See Britt, 2022 WL 405847, at *6 (rejecting that Brawner fully
examined all “aspects of the deliberate-indifference inquiry”). In fact, Brawner acknowledged as
much. Rather than purporting to flesh out the revised deliberate indifference prong, the opinion
instead merely provided its thoughts on what might be “relevant on remand” for the district
court. 14 F.4th at 592.
 No. 21-3685                      Trozzi v. Lake County, et al.                          Page 11


        Greene v. Crawford County, the decision that formally adopted Brawner’s standard as the
law of the circuit, starts where Brawner stops. 22 F.4th 593. Greene considered inadequate-
medical-care claims brought by a pretrial detainee who, while in custody, had exhibited obvious
symptoms of delirium tremens before ultimately dying of respiratory failure. Id. at 598–99. In
assessing whether a reasonable officer at the scene would have known the detainee’s medical
needs posed an excessive risk, we repeatedly considered, among other things, what the jail
official knew about the detainee’s condition. Id. at 609 (noting that one defendant “believed
Greene to be going through alcohol withdrawal” and that he “knew” the inmate was not
evaluated for the condition); id. at 610 (observing that another defendant “knew [from Greene’s
medical evaluation] that Greene was experiencing a medical issue”); id. at 611 (relying on
evidence that a defendant “knew that Greene’s condition had not improved overnight” and
“[d]espite this knowledge” did nothing); id. at 612 (describing what another defendant personally
“understood” to find deliberate indifference); id. (noting what another defendant “believed”
about   Greene’s   symptoms,     what   “she   understood”    about   his   condition,   and   her
“acknowledge[ment] that it would be important for Greene to receive medical attention”); id. at
613 (concluding that an officer had not been deliberately indifferent because he was “not aware”
of Greene’s medical problems). And in so doing, we cautioned against using hindsight in the
analysis. We instead looked to what the particular officer actually knew to gauge what a
reasonable officer would have understood about the detainee’s condition. Id. at 614; see also
Hyman, 2022 WL 682543, at *2–3 (examining what a “reasonable officer in [the defendant’s]
position would have known” about the detainee’s condition and considering whether the
defendant “intentionally ignored [the detainee’s] needs”).

        Greene’s analysis also hinged in large part on whether the prison official at issue
understood the consequences of failing to respond to the detainee’s objectively serious medical
condition. For instance, in affirming summary judgment denials against several defendants who
did not seek emergency medical care for the detainee, Greene considered both Brawner’s
reasonable-officer inquiry as well as whether the individual defendants actually understood that
their inaction would pose a serious risk to the detainee.         See, e.g., 22 F.4th at 609–12
(establishing several defendants’ personal knowledge about the risks of inadequate care by
noting their prior first-aid training for delirium tremens); id. at 610 (noting text messages
 No. 21-3685                      Trozzi v. Lake County, et al.                          Page 12


showing the defendant “recognized that [the detainee] needed to be seen by the jail nurse”); id. at
611 (noting the defendant’s knowledge that the detainee had not received “any medication . . . or
any basic medical assistance” to deny summary judgment); id. at 612 (observing that the
defendant “knew that [the detainee] needed medical assistance . . . but nonetheless chose not to
seek medical aid for [the detainee]”); id. at 613 (noting the defendant “had training as an EMT”
and therefore should have known the risks associated with “not seeking any medical help or
rendering any medical aid” to the detainee). By the same token, in affirming summary judgment
granted to another defendant, Greene rested its conclusion on the ground that the defendant did
not have the knowledge or training on how to respond to delirium tremens. See id. at 614 (noting
that that the defendant “did not have knowledge of and did not receive any training on the
medical treatment needed for an individual suffering from delirium tremens” and refusing to
apply an objective test gauging what the defendant “should have” done in response to the
situation). In other words, after concluding the detainee had an objectively serious need, Greene
employed a two-part inquiry: (1) would a reasonable officer knowing what the particular jail
official knew have recognized the detainee’s serious medical needs; and (2) did the officer in
question actually know about the risks posed to the detainee by the official’s failure to act. See
also Hyman, 2022 WL 682543, at *3 (rejecting that a prison official was deliberately indifferent
by examining “several reasons” the official provided for why he personally did not provide
medical care to the detainee).

       Greene’s approach is consistent with Brawner.         Recall that Brawner’s standard for
deliberate indifference contemplates separate inquiries into whether the jail official
(1) “recklessly failed to act” (2) “even though” a “reasonable official” “would have known” there
was a serious medical need. 14 F.4th at 597. And this view—bifurcating knowledge of the
underlying conduct from knowledge about the detainee’s medical needs—has its genesis in
Kingsley, which recognized that constitutional due process claims include “two separate state-of-
mind questions.” 576 U.S. at 395. One inquiry entails an objective inquiry into a “series of
events in the world,” while the other considers the defendant’s actual intentions as to his own
conduct. Id. at 396. Applying Kingsley in the context of an inadequate medical care claim, the
latter state-of-mind question includes an inquiry into whether the defendant actually understood
the consequences of failing to act. In other words, just as a use of force in and of itself is
 No. 21-3685                      Trozzi v. Lake County, et al.                           Page 13


insufficient to demonstrate a constitutional tort, so too is simple inaction in the face of an
objectively serious medical need insufficient to demonstrate deliberate indifference in violation
of the Fourteenth Amendment. Id. (observing that if a police officer’s Taser “goes off by
accident or if an officer unintentionally trips and falls on a detainee, causing him harm, the
pretrial detainee cannot prevail on an excessive force claim”). (And we recently imposed an
even higher standard than criminal recklessness for failure-to-protect claims, requiring that a
defendant officer “act intentionally.” See Westmoreland, 2022 WL 872729, at *5 (emphasis
added)).

       Reading Farmer, Kingsley, Brawner, and Greene together, a plaintiff must satisfy three
elements for an inadequate-medical-care claim under the Fourteenth Amendment:               (1) the
plaintiff had an objectively serious medical need; (2) a reasonable officer at the scene (knowing
what the particular jail official knew at the time of the incident) would have understood that the
detainee’s medical needs subjected the detainee to an excessive risk of harm; and (3) the prison
official knew that his failure to respond would pose a serious risk to the pretrial detainee
and ignored that risk. This third inquiry faithfully applies Kingsley, 576 U.S. at 396 (recognizing
that liability for a constitutional tort, even one that includes an objective inquiry, must still be
“purposeful or knowing” and that criminal “recklessness” might suffice (citing County of
Sacramento v. Lewis, 523 U.S. 833, 849 (1998))), ensuring that there is a sufficiently culpable
mental state to satisfy the “high bar” for constitutional torts grounded in a substantive due
process violation. Cf. Doe v. Jackson Loc. Sch. Dist. Bd. of Educ., 954 F.3d 925, 932 (6th Cir.
2020). In practice, that may mean that a prison official who lacks an awareness of the risks of
her inaction (because, for example, another official takes responsibility for medical care, a
medical professional reasonably advised the official to not act, the official lacked authority to
act, etc.) cannot have violated the detainee’s constitutional rights. Doe, 954 F.3d at 933–34
(discussing the “demanding rules” for the analogous deliberate-indifference standard for state-
created danger claims).

                                                D.

       With this standard in mind, we turn to Trozzi’s deliberate-indifference claims. For
today’s purposes, all agree that Trozzi had an objectively serious medical need, meaning Trozzi
 No. 21-3685                      Trozzi v. Lake County, et al.                          Page 14


has satisfied prong one of the Farmer-Brawner test. That turns our focus to how the modified
deliberate-indifference test applies to each defendant. See Greene, 22 F.4th at 607 (noting that
we must “evaluate each defendant individually” under Brawner’s modified subjective prong
(citation omitted)). Put another way, we must determine whether Trozzi has presented sufficient
evidence for a reasonable jury to conclude that: (1) a reasonable officer (knowing what the
particular jail official knew at the time of the incident) would have known she was suffering
from a serious medical need that posed an excessive risk to her health; and (2) Stakich, Capron,
or Snow knew that non-intervention would create an unjustifiably high risk of harm to Trozzi’s
health and ignored that risk.

       1. Stakich. Trozzi argues that Stakich violated her constitutional rights by failing to call
911 after she reported stomach pain.      Stakich’s interaction with Trozzi was limited.       He
answered Trozzi’s late night distress call, immediately notified his supervisor of Trozzi’s
complaints, and wheeled Trozzi to the medical holding cell. Stakich saw Trozzi doubled over,
complaining of stomach pain, and, based on his supervisor’s check of Trozzi’s vitals, concluded
that she did not need emergency care.

       On this record, Stakich did not deny Trozzi’s substantive due process right to medical
care with deliberate indifference. Start with the first prong for deliberate indifference. It is
difficult to conclude that a reasonable official in Stakich’s position (without the benefit of
hindsight) would have known Trozzi was suffering from a serious medical condition requiring
immediate help.     True, Trozzi testified that she had asked Stakich for her prescription
medication. But that fact alone would not have alerted a reasonable officer that Trozzi used the
medication to prevent ulcers or that her inability to take that medication had caused an ailment
requiring emergency medical care. Nor would a detainee’s complaint of serious stomach pain,
standing alone, lead a reasonable official to seek outside, emergency medical help. See Rouster
v. County of Saginaw, 749 F.3d 437, 448–49 (6th Cir. 2014) (holding that a failure to provide
adequate treatment in response to a prisoner’s complaints of stomach pain was not a
constitutional violation). Especially so, it seems, when Trozzi’s vital signs signaled she was not
suffering from extreme pain. See Gee v. Pacheco, 627 F.3d 1178, 1192 (10th Cir. 2010)
 No. 21-3685                      Trozzi v. Lake County, et al.                            Page 15


(holding that a failure to provide adequate treatment in response to a prisoner’s self-diagnosed
ailments does not amount to a constitutional violation).

       But we need not determine whether Trozzi could muster enough evidence on the first
deliberate-indifference element as she squarely fails on the second. For Trozzi lacks evidence
that Stakich actually knew of any unjustifiably high risks of failing to call 911. As a starting
point, because Stakich lacked any authority to make such a call, it is quite likely that Stakich did
not even consider the consequences of such an action. Either way, Stakich did not ignore Trozzi.
Far from it, in fact. Stakich took affirmative actions to help Trozzi—he called his supervisor and
helped transport Trozzi for medical care. Perhaps Stakich should have pursued more serious
intervention. At most, that failing amounts to negligence. Far more is required to establish a
constitutional violation. See Brawner, 14 F.4th at 596; Greene, 22 F.4th at 614.

       2. Capron. Trozzi’s claim against Capron fares no better. After Stakich alerted Capron
to Trozzi’s self-reported pain, Capron took four actions: he (1) placed her in a medical holding
cell for regular observation; (2) took her vital signs; (3) consulted Snow as to whether Trozzi
needed further medical attention; and (4) gave Trozzi an over-the-counter antacid.

       Trozzi faults Capron for not taking the additional step of calling 911. But the failure to
do so is not tantamount to deliberate indifference. Starting with the first element, no reasonable
officer in Capron’s position would have thought Trozzi was suffering from a serious medical
need. Unlike Stakich, Capron was not told about Trozzi’s request for her prescription medicine.
And while Capron was made aware of Trozzi’s self-reported stomach pain, her vital signs were
stable. Based on those vital signs, Snow counseled Capron that Trozzi did not have any serious
medical needs. Having received a diagnosis from a medical professional, no reasonable officer
in Capron’s position would be expected to second guess that diagnosis. See Spears v. Ruth, 589
F.3d 249, 255 (6th Cir. 2009) (noting that if medical professionals were unable to recognize that
a detainee needed medical care, it could not have been apparent to a lay officer).

       Even if Trozzi satisfied this first element, she would fail to satisfy the second, as there is
no evidence that Capron viewed his failure to call 911 as creating unjustifiably high risks to
Trozzi. Capron testified that he relied on Snow’s instructions, which did not include calling for
 No. 21-3685                       Trozzi v. Lake County, et al.                         Page 16


emergency help, an indication that he was unaware of any risks associated with not calling 911.
See Greene, 22 F.4th at 608 (recognizing “that a non-medically trained officer does not act with
deliberate indifference to an inmate’s medical needs when he reasonably deferred to the medical
professionals’ opinions” (cleaned up)). And like Stakich, Capron aided Trozzi by providing her
with medication and regular monitoring. Capron may have misjudged the situation. But like her
claims against Stakich, Trozzi’s criticism of Capron boils down to a mere difference of opinion
about the proper course of treatment. That is not enough to establish deliberate indifference
under Brawner’s modified approach. See Greene, 22 F.4th at 614; see also Darby, 14 F.4th at
129 (holding that post-Kingsley “a difference of opinion about the proper course of treatment”
“does not demonstrate deliberate indifference”).

       Citing to Estate of Carter v. City of Detroit, 408 F.3d 305, 313 (6th Cir. 2005), Trozzi
argues that even if little evidence shows that either of the officers was subjectively deliberately
indifferent, a “strong showing on the objective component” can create a genuine issue of
material fact to defeat summary judgment. Estate of Carter, however, has little import in a
world where the subjective prong no longer directly parallels the objective prong’s focus on the
risks posed by the detainee’s medical needs. Where, as is true today, the “modified subjective
prong” instead considers whether the detainee’s medical need would have been apparent or
detectable to a reasonable official at the scene armed with the defendant’s actual knowledge,
Brawner, 14 F.4th at 596, the modified second prong is a different inquiry than prong one of the
Farmer test, which considers the severity of the detainee’s medical need—not its detectability,
see Lumbard v. Lillywhite, 815 F. App’x 826, 832 (6th Cir. 2020) (describing Farmer’s first
prong as asking whether “an objective layman would deem the [detainee’s medical] condition
serious”); Gunther v. Castineta, 561 F. App’x 497, 500 (6th Cir. 2014) (“[A] medical need is
serious [under the first prong of Farmer] if the average person would surely deem it to be one
that required professional treatment.”). True, a deliberate-indifference claim still requires a
defendant’s actual knowledge of the risks arising from non-intervention. But even a strong
showing that the detainee needed medical attention does not necessarily tell anything about a
prison official’s state of mind with respect to the need to intervene.
 No. 21-3685                      Trozzi v. Lake County, et al.                              Page 17


       3. Snow. Trozzi also claims that Snow’s failure to call 911 amounted to deliberate
indifference. For support, she points to two events during her detention: (1) Snow’s provision
of medical advice to Capron over the phone in the middle of the night; and (2) Snow’s visit with
Trozzi the next morning.

       The claim against Snow raises a closer constitutional question. As compared to Stakich
and Capron, Snow had greater knowledge of Trozzi’s condition: she knew of Trozzi’s history
with ulcers and her prescription medication, which led her to schedule an appointment for Trozzi
with a jail doctor. And unlike the others, Snow is a medical professional with the knowledge and
training to diagnose an individual who claims to be suffering from stomach pain. See Greene,
22 F.4th at 614 (applying Brawner and considering inquiries into the defendant’s state of mind,
including a prison official’s professional background, in assessing deliberate indifference).
Trozzi’s testimony, moreover, paints Snow in a dim light. According to Trozzi, Snow was aware
of Trozzi’s medical history and saw Trozzi covered in her own bodily fluids after repeatedly
complaining of stomach pain, yet still “did nothing” for Trozzi and made her wait for further
care. Yet those allegations are tempered by other undisputed facts. For instance, Snow knew
that Trozzi’s vital signs were normal, ordered that she be given over-the-counter antacids, and
placed Trozzi under close monitoring.

       But we need not decide whether Snow’s decision not to seek immediate emergency help
for Trozzi amounted to a constitutional violation. For when that same conduct “does not violate
clearly established . . . [federal] rights of which a reasonable person would have known,” it is not
necessary to decide whether a constitutional violation occurred. Pearson v. Callahan, 555 U.S.
223, 231, 236 (2009). In other words, finding that Snow did not violate a clearly established
right is a separate ground by which we may affirm the district court. Wallace v. Oakwood
Healthcare, Inc., 954 F.3d 879, 886 (6th Cir. 2020) (observing that we may affirm on any
grounds supported by the record even if different from the reasons of the district court).

       Turning, then, to the clearly established inquiry, qualified immunity is appropriate unless
the officer in question had “fair notice” that her conduct was unlawful. Brosseau v. Haugen,
543 U.S. 194, 198 (2004) (per curiam). To provide such notice, the scope of the constitutional
right must be “sufficiently clear that every reasonable official would have understood that what
 No. 21-3685                       Trozzi v. Lake County, et al.                            Page 18


[she] is doing violates that right.” Rivas-Villegas v. Cortesluna, 142 S. Ct. 4, 7 (2021) (per
curiam) (quoting Mullenix v. Luna, 577 U.S. 7, 11 (2015) (per curiam)). Whether the official
had such notice is “judged against the backdrop of the law at the time of the conduct.” Brosseau,
543 U.S. at 198. Critically, we do not define clearly established law at a “high . . . level of
generality.” City of Tahlequah v. Bond, 142 S. Ct. 9, 11 (2021). While a case need not be
“directly on point for a right to be clearly established,” the burden is on the plaintiff to show that
closely analogous precedent has placed the “constitutional question beyond debate.”
Cunningham v. Shelby County, 994 F.3d 761, 764 (6th Cir. 2021) (quoting White v. Pauley,
137 S. Ct. 548, 551 (2017) (per curiam)).

       As an initial observation, we agree with Trozzi that pre-Brawner case law—that is, cases
that consider whether the government official was subjectively aware of the detainee’s serious
medical issues—is the appropriate focus for determining what constitutional rights are clearly
established. After all, a change in the law (such as Brawner) that occurs after the official’s
conduct is “of no use in the clearly established inquiry.” Brosseau, 543 U.S. at 200 n.4. This
view joins that of the majority of our sister circuits who have held that Kingsley modifies the
Farmer test. See Balsewicz v. Pawlyk, 963 F.3d 650, 657 & n.5 (7th Cir. 2020); Ross v. Corr.
Officers John & Jane Does 1-5, 610 F. App’x 75, 77 n.1 (2d Cir. 2015). But see Sandoval v.
County of San Diego, 985 F.3d 657, 672 (9th Cir. 2021).

       With an eye on pre-Brawner precedent, we turn to the case Trozzi identifies to carry her
burden with respect to clearly established law.        She describes Dominguez v. Correctional
Medical Services, 555 F.3d 543 (6th Cir. 2009), as providing Snow with “fair and clear warning”
that the law prohibited her conduct. In Dominguez, we denied a prison nurse’s motion for
summary judgment, holding that a reasonable jury could find that she was deliberately
indifferent to a prisoner’s medical needs, which ultimately led to his paralysis when the nurse
failed to provide him with any medical care. Id. at 546–48, 552. Dominguez’s ordeal began
when a prison officer called a nurse to report that Dominguez was suffering from heat
exhaustion. Id. at 546. The nurse did not instruct the officer on how to care for Dominguez,
noting that she would check on him later that day. Id. at 546, 551. When the nurse arrived at the
jail, she was again summoned by an officer and told that Dominguez’s condition had worsened.
 No. 21-3685                      Trozzi v. Lake County, et al.                          Page 19


Id. at 546–47. When she eventually examined Dominguez, she observed him vomiting and
sweating profusely, and he told her that he had been lightheaded and dizzy, his arm was numb,
and he was having trouble breathing. Id. at 546–47. The nurse advised Dominguez to return to
his unairconditioned room, drink water, and take aspirin. Id. at 547, 551. Later that day, the
nurse was called by another officer (for the third time) when the officer found Dominguez
unconscious in his cell. Id. at 547. She provided the officer with no instruction as to how to care
for Dominguez, other than telling him to give Dominguez some water; rather, she advised that
she would see him when she arrived nearly 30 minutes later. Id. at 547, 551–52. Before she
arrived, yet another officer called to tell her that Dominguez vomited again. Id. at 547, 551–52.
To that, she simply repeated that she would see Dominguez when she arrived at the jail. Id. at
547, 552. We ultimately concluded that a reasonable jury could conclude, based on the “totality”
of these events, that the nurse was deliberately indifferent toward Dominguez’s medical needs.
Id. at 552.

        Trozzi reads Dominguez as establishing a broad proposition that trained medical
professionals who make inmates wait for several hours for medical treatment exhibit deliberate
indifference. Like the district court, however, we view the case as factually distinguishable from
Trozzi’s. The prison nurse there knew that Dominguez was suffering from heat exhaustion and
had lost consciousness, saw him exhibit objective symptoms of that illness, yet provided him
with no medical care. But here Snow did not know if Trozzi had a serious internal injury or
merely a non-emergent stomach ache. See Hernandez v. Mesa, 137 S. Ct. 2003, 2007 (2017)
(per curiam) (“The qualified immunity analysis thus is limited to ‘the facts that were knowable to
the defendant officers’ at the time they engaged in the conduct in question.” (quoting White v.
Pauly, 137 S. Ct. 548, 550 (2017))). True, Snow knew that Trozzi had a history of ulcers for
which she was prescribed medication. But, according to Snow’s testimony, she believed ulcers
did not raise a serious medical concern unless they were unattended to for “months on end.” Nor
did Snow witness Trozzi exhibit objective symptoms of an emergent medical problem. To the
contrary, Snow knew that Trozzi’s vitals were normal, and she had not observed Trozzi vomit.
And, unlike the nurse in Dominguez, who gave prison guards no instruction as to how to care for
the inmate, Snow scheduled a doctor’s appointment for Trozzi and instructed Capron to monitor
Trozzi every 30 minutes and provide her antacids. Finally, Snow knew that a jail doctor would
 No. 21-3685                       Trozzi v. Lake County, et al.                        Page 20


examine Trozzi the next day. In Dominguez, on the other hand, the nurse knew she was the sole
medical professional to evaluate the inmate. Whatever rule Dominguez establishes as to its
extreme facts, that rule does not implicate the facts of this case.

       Due to these considerable factual differences, Dominguez did not put Snow on notice that
the course of treatment she chose for Trozzi’s symptoms violated the Constitution.            See
Cunningham, 994 F.3d at 766 (requiring the plaintiff to identify “existing precedent that squarely
governs the specific facts and circumstances of this appeal that would have given [the defendant]
fair notice that [her] conduct [was] unlawful”). As a result, Snow is entitled to qualified
immunity.

                                   *      *       *       *        *

       We affirm the judgment of the district court.